Citation Nr: 1536310	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  03-10 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a heart condition. 

2. Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.  He also had Army Reserve active duty for training (ACDUTRA) from June 2, 2002 to June 14, 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the St. Petersburg, Florida RO.  These matters were before the Board in May 2006, January 2012, and May 2013, when they were remanded for additional development.

In May 2014, the Veteran testified before the undersigned at a videoconference hearing.  A transcript of the hearing is of record.  In August 2014, the Veteran submitted additional medical evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional remand of this longstanding appeal is necessary in order to obtain an adequate medical opinion.

The Veteran essentially contends that his current heart disability was incurred in or, alternatively, aggravated by a period of ACDUTRA in June 2002.  VA opinions in July 2009 and February 2012 both indicate that the Veteran had a heart condition prior to his June 2002 period of ACDUTRA, and that the cardiac events in June 2002 were an acute manifestation of preexisting coronary artery disease.  The most recent opinion also attributes the June 2002 cardiac events to the Veteran's failure to take hypertension medication or comply with treatment.  However, neither opinion adequately addresses the question of whether the June 2002 period of ACDUTRA aggravated the already-existing cardiovascular disorder beyond the normal progress of the disease.  While the February 2012 VA examiner did opine that the Veteran's heart condition was not permanently worsened by ACDUTRA, the rationale only states that the Veteran's June 2002 cardiac events were an acute event due to untreated hypertension and does not address whether the Veteran's ACDUTRA had any bearing on those cardiac events. 

In this regard, it appears from the record that the Veteran had not been taking blood pressure medication for some time but it was not until his period of ACDUTRA that his symptoms occurred.  In his May 2014 hearing, the Veteran suggested that his heart disability progressed during his period of ACDUTRA in June 2002 as a result of the long hours he was required to work and because he was not sent to the hospital when he first presented for treatment with cardiac symptoms.  Generally supportive of that testimony is a June 16, 2002 notation that the Veteran had          an onset of chest pain while working, and a separate note dated the same day indicating that the Veteran developed chest pain with ischemic characteristic while he was working approximately two weeks prior.  Service records show that the Veteran was placed on light duty following his initial visits in June 2002.  The Board parenthetically notes that in a January 2003 statement from the Veteran offered in conjunction with a line of duty determination, he provided a detailed account of his daily activities and treatment for his cardiac symptoms during his period of June 2002 period of ACDUTRA.  

Additionally, while the February 2012 VA examiner points to the Veteran's failure to take medication for hypertension as an underlying cause for the cardiac events in June 2002, pointing out an active prescription for anti-hypertensive medication in 2000, the Veteran asserted in a November 2009 written statement, and his May 2014 testimony suggests, that he had not required medication for hypertension at the time of his period of ACDUTRA.  A June 16, 2002 VA treatment note also documents the Veteran's report that prior to the onset of symptoms in June 2002, his blood pressure had been controlled by diet.  Indeed, October 2001 and January 2002 VA treatment notes show an active prescription list which is negative for medication for hypertension, and during those visits, his blood pressure readings were 130/80 and 148/80 respectively.  However, a June 13, 2002 VA treatment  note reflects that the Veteran had a two year history of untreated high blood pressure, and prior to October 2001, the Veteran's blood pressure readings were more elevated.  For instance, in June 2001, blood pressure was 158/81 and in May 2001, it was 167/90.  Notably, however, no active prescription for hypertension medication was noted at either of those times.  Such evidence should be addressed by an examiner.  

In any event, no rationale was offered on the impact, if any, of the Veteran's activities during ACDUTRA in relation to his heart disability, or whether any aspect of the Veteran's period of ACDUTRA triggered the acute event.  Additionally, an opinion is necessary to address the Veteran's subsequent assertion that had he been sent to the hospital and/or not been required to continue work when his symptoms presented while on ACDUTRA, his condition would not have progressed. 

The issue of entitlement to a TDIU is intertwined with the issue of service connection for a heart condition.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the VA examiner who performed the February 2012 VA examination, if available, for an addendum opinion as to whether the Veteran's period of ACDUTRA in June 2002 caused a permanent increase in hypertension, CAD, or any other already-existing cardiovascular disorder beyond the normal course of such disorder.  The claims file should   be reviewed in conjunction with the examination.  If a physical examination is deemed necessary, one should be scheduled.  If the February 2012 VA examiner is not available, then the claims file should be forwarded to another qualified examiner to provide a medical opinion.

Specifically, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that hypertension, CAD, or any other already-existing cardiovascular disorder was incurred in or was permanently worsened beyond normal progression (aggravated) during a period of ACDUTRA in June 2002.

In offering the foregoing opinion, the examiner should specifically state whether the Veteran's period of ACDUTRA had any part in causing or triggering the cardiac events in June 2002, regardless of whether the Veteran was taking hypertension medications, to include  

Consideration should be given to the evidence suggesting that the Veteran's blood pressure was controlled by diet immediately prior to June 2002 (with normal or, at worst, slightly elevated blood pressure readings in October 2001 and January 2002), the reports of an onset of chest pain with work in June 2002, as well as the Veteran's January 2003 account of his work activities, symptoms, and treatment during his period of ACDUTRA.
 
The rationale for each opinion expressed must be provided.

2.  After conducting any other necessary development, readjudicate the heart and TDIU claims.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




